                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:17-cv-00116-D


JAMES EDMUND GEIST,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )                ORDER ON PLAINTIFF'S
                                               )      MOTION FOR ATTORNEY FEES
ANDREW SAUL,                                   )      UNDER§ 406(b) OF THE SOCIAL
Commissioner                                   )      SECURITY ACT
of Social Security,                            )
                                               )
               Defendant.                      )


       Plaintiffs counsel filed a motion for attorney's fees under§ 206(b) of the Social Security

Act, 42 U.S.C. § 406(b), in the amount of $17,517.05. Attorney's fees under 42 U.S.C. § 406(b)

are paid from past-due benefits awarded to a successful claimant. Plaintiff has previously been

awarded attorney's fees under the Equal Access to Justice Act, 28 U.S.C. § 2412, in the amount

of $5,500.00. Defendant filed an informational response, stating that under Gisbrecht v.

Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to review, for reasonableness, the fee

agreement between Plaintiff and his attorney.

       It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of$ l lo 1 000 . Plaintiffs counsel will refund to Plaintiff the smaller of this amount

and the EAJA award.

       SO ORDERED, this       1'.1.   day of October, 2019.
